DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: 
It is suggested to amend claim 5 to recite: “wherein the electrode film further includes a cathode active material” for clarification of language and better form.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama, JP 2015-103433 (refer to enclosed machine translation) in view of Suzuki et al. (US 2013/0004843).
Regarding Claim 1, Kodama teaches a composite film (2a and 1; see Figure 2) comprising a composition including a solid electrolyte and a binder (it is disclosed there is binder in the solid electrolyte layer 1; page 2), 
wherein the composite film includes a length, a width, and a thickness (inherent property; see Figures 1A and 2),
wherein the thickness is smaller than the length and the width (see Figure 2),
wherein the width is smaller than the length (see Figure 1A), 
wherein the width is bounded by first edges extending along the length (edges of the length side of the film), and
wherein marginal regions extend along the length and extend inward from the first edges (any amount of region at the ends of the film extending in the width direction along the length).
While Kodama does not expressly disclose a fraction of binder in the composition in the marginal regions increases with decreasing distance from the first edges, the reference discloses suppressing cracking of the solid electrolyte layer by having a binder concentration gradient, where the beginning of the winding of the laminate where R is small (X end in Figure 1A) has a higher concentration of binder or when the laminate is wound in a foldable manner, the binder concentration where the laminate is folded is higher than the binder concentration where the laminate is not folded (flat portion), so that the flexibility of the solid electrolyte layer can be adjusted (page 2). 
Suzuki discloses a concentration gradient of the binder can be formed on the surface of a collector in a lithium secondary battery in the winding direction of the electrode or in the direction perpendicular to the winding direction (width) ([0029]) so that adhesiveness between the collector and the electrode material layer can be improved (abstract).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite film taught by Kodama by adjusting the binder concentration at all edges of the composite film, in order to prevent short circuiting between the electrodes and provide flexibility to the solid electrolyte layer, as taught by Kodama above, and to improve adhesiveness between the collector and the electrode layer, as taught by Suzuki.
Regarding Claims 2, 3 and 5, modified Kodama teaches all the claim limitations as set forth above, and further discloses the composite film includes a cathode active material (2a) and is in the form of an electrode (page 2).
Regarding Claims 4 and 6, modified Kodama teaches all the claim limitations as set forth above, but the reference does not expressly disclose the composite film in at least one of the marginal regions has a composition with an average fraction of binder that is at least 10 wt% higher than the average fraction of binder in the rest of the composition of which the composite film is formed.
As the integrity of the solid electrolyte layer and overall function of the secondary battery are variables that can be modified, among others, by adjusting said average fraction of binder in the marginal regions that is higher than the average fraction of binder in the rest of the composition, with said integrity of the solid electrolyte layer and overall function of the secondary battery both varying as the amount of average fraction of binder in the marginal regions that is higher is increased, the precise amount of average fraction of binder in the marginal regions that is higher would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed amount of average fraction of binder in the marginal regions that is higher cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the amount of average fraction of binder in the marginal regions that is higher in the apparatus of modified Kodama to obtain the desired balance between the integrity of the solid electrolyte layer and the overall function of the secondary battery (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claims 7 and 8, modified Kodama teaches all the claim limitations as set forth above, and further discloses a solid state battery comprising at least one composite film according to claim 1 (abstract), wherein the at least one composite film is at least one cathode film (page 2), and wherein the solid-state electrochemical cell further comprises at least one anode film (3) that is the same size as the at least one cathode film (see Figure 2).
Regarding Claim 12, modified Kodama teaches all the claim limitations as set forth above, and further discloses the length is bounded by second edges extending along the width (edges of the width side of the film), 
wherein additional marginal regions extend along the width and extend inward from the second edges (any amount of region at the ends of the film extending in the length direction along the width), and
wherein a fraction of binder in the composition in the additional marginal regions increases with decreasing distance from the second edges (as set forth above, it would have been obvious to one of ordinary skill in the art to have increased the binder concentration at all edges of the composite film, in order to prevent short circuiting between the electrodes and provide flexibility to the solid electrolyte layer, and to improve adhesiveness between the collector and the electrode layer).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721